Citation Nr: 1202956	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In his Substantive Appeal, the Veteran also requested a hearing before the Board.  However, he later withdrew this request.  See October 2008 hearing election form.

This matter was last before the Board in August 2011 at which time it was remanded for further development.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran has tinnitus that is causally related to service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2006.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained medical opinions as to the etiology of his claimed tinnitus.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examinations and opinions obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  The most recent VA examination report particularly addresses the question of delayed-onset tinnitus, which theory of causality been raised in this case.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has tinnitus attributable to in-service noise exposure from helicopters, loud engines, gunfire and air and wind pressures.  The Veteran served as a Helicopter Mechanic.  See DD Form 214.  The Veteran's assertions of noise exposure certainly appear consistent with his Military Occupational Specialty (MOS).  

A review of the Veteran's service treatment records discloses no evidence of complaints or diagnosis of tinnitus.  On numerous occasions, the Veteran denied having ever had any ear trouble.  See e.g. Reports of Medical History dated in June 1965, August 1967 and October 1968.  At separation, examination of the Veteran's ears was normal.  See October 1968 Report of Medical Examination.

Thereafter, the earliest clinical evidence pertaining to the Veteran's ears appears in a March 2006 VA nursing note.  This note documents a complaint of bilateral tinnitus for the past 6 months and that the Veteran wondered if this could be related to exposure to Agent Orange.  An audiologist's note finds this etiology unlikely and documents that the Veteran was referred for a full audiology evaluation.  

Upon audiologic evaluation in April 2006 the Veteran offered a primary complaint of constant tinnitus since September 2005.  He related that the condition particularly bothered him when there was no noise.  The Veteran was instructed on tinnitus coping strategies by the VA physician; however, the physician did not remark on the etiology of the Veteran's assessed tinnitus.  

In August 2006 the Veteran was afforded a VA examination.  The report associated therewith notes that the entire claims file was reviewed by the conducting examiner.  The Veteran offered a history of tinnitus with a one year prior onset.  The report of this examination noted noise exposure without hearing protection both in service and post-service.  The examiner commented that the Veteran's tinnitus was less likely than not caused by or a result of the Veteran's military service.  With respect to rationale, the examiner explained that the Veteran had a history of post-service occupational noise exposure without hearing protection.  Yet, the examiner explained that in a recent study, the Institute of Medicine (IOM) concluded that tinnitus can be delayed in onset.  

In a September 2006 statement the Veteran offered his reasons for disagreeing with the denial of service connection for tinnitus.  He explained that he wholeheartedly felt that tinnitus was closely related to in-service noise exposure, noting the various sources of in-service noise exposure consistent with his MOS and without the use of hearing protection.  

In April 2011 and per the Board's remand directives the Veteran was afforded another examination to address the etiology of his claimed tinnitus.  Inter alia, the examiner was asked to address the IOM study to which the August 2006 examiner referred.  The April 2011 examiner rendered a negative opinion, finding that the Veteran's tinnitus was more likely due to post-service noise exposure from working in highway construction and maintenance.  However, the examiner did not address the IOM study and the question of whether the Veteran had delayed-onset tinnitus in relation to service.  

In September 2011 an addendum was obtained to have the examiner that conducted the April 2011 examination address the IOM study.  The addendum notes that the examiner once again reviewed the claims file and that the examiner still concluded that it was less likely than not that tinnitus was attributable to service, but rather that tinnitus was more likely related to post-service noise exposure.  In regards to the IOM study, the examiner explained that the study made mention that a delay of months might be possible but that, as the interval of time between the noise exposure and onset increases, the likelihood that tinnitus is the result of other factors increases.  The examiner further noted that, in the Veteran's case, tinnitus did not manifest until more than 35 years following service and that he had a history of 32 years of post-service occupational noise exposure prior to onset.  Accordingly, as tinnitus did not manifest for such a long interval and because Veteran had significant post-service noise exposure in the interum, the examiner concluded that tinnitus was more likely attributable to post-service noise exposure.  

Initially, the Board acknowledges the Veteran's assertions that his tinnitus is attributable to in-service noise exposure.  Along these lines, certainly tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Nevertheless, the Veteran is not asserting that he had tinnitus in and since service, or even shortly thereafter.  Rather, the Veteran seeks to attribute tinnitus, first manifested about 35 years after service, to in-service noise exposure.  This is an assertion beyond the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's contentions in this regard are unavailing.  

Rather, the evidence establishes that the Veteran first manifested tinnitus approximately 35 years following service and that tinnitus is more likely due to post-service noise exposure.  Indeed, repeated VA examination has resulted in negative etiological opinions in this regard.  Moreover, delayed-onset tinnitus has been ruled out as unlikely in the present case by a competent medical authority.  Accordingly, as the Veteran's etiological assertions carry no weight and the remaining evidence preponderates against the claim, it must be denied.  Gilbert, supra.  

The Board notes that the Veteran once inquired whether his tinnitus could be attributable to exposure to Agent Orange.  The Veteran is certainly not capable to comment on this etiological theory.  Jandreau, supra.  Nevertheless, and in this regard, a VA physician found this to be unlikely and there appears no otherwise positive evidence on this point.  Tinnitus is not subject to presumptive service connection in this manner.  See 38 C.F.R. §§  3.307, 3.309.  Accordingly, the claim is not established on these grounds.  Gilbert, supra.  

Similarly, the Board notes that the Veteran feels that the condition should be service-connected as he served during a time of combat.  However, the Board concedes that the Veteran was exposed to such noise as he claims.  The combat presumptions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Moreover, it does not appear that the Veteran engaged in combat.  In any event, application of the combat presumptions in this case would not be outcome determinative and the Board need not consider them here.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


